*906Contrary to the People’s contention, the defendant’s present challenge to the showup identification procedure as unduly suggestive was preserved by the issues raised at the pretrial suppression hearing (see People v Ortiz, 90 NY2d 533, 537 [1997]; People v Chipp, 75 NY2d 327, 335 [1990], cert denied 498 US 833 [1990]; People v Berry, 50 AD3d 1047, 1048 [2008]). However, the defendant’s contention that the showup identification procedure was unduly suggestive is without merit (see People v Lopez, 93 AD3d 808, 809 [2012]; People v Mais, 71 AD3d 1163, 1165 [2010]; People v Parris, 70 AD3d 725, 726 [2010]; People v Berry, 50 AD3d at 1048; People v Guy, 47 AD3d 643, 643 [2008]; People v Samuels, 39 AD3d 569, 570 [2007]; People v Leon, 265 AD2d 344, 345 [1999]). Mastro, J.P., Lott, Roman and Cohen, JJ., concur.